Exhibit 10.2 As Approved by the Compensation Committee On February 17, 2016 Career Education Corporation 2016 Annual Incentive Award Program pursuant to the 2008 Incentive Compensation Plan ARTICLE 1 PURPOSE AND PERFORMANCE PERIOD 1.1Purpose.This document is created to set forth the terms and conditions for certain Grantees who have been selected to participate in the Annual Incentive Award portion of the Plan for calendar year 2016.To the extent that there is any conflict between the terms of this document and the terms of the Plan, the Plan shall control. 1.2Performance Period.This document is effective for certain Annual Incentive Awards calculated for Grantees under the Plan relating to calendar year 2016.The 2016 Annual Incentive Awards earned pursuant to this Program shall be paid no later than March 15, 2017. 1.3No Misconduct. If at any time prior to the date the 2016 Annual Incentive Award is paid by the Company or an Affiliate, a Grantee is determined by the Administrator to have engaged in Misconduct, then no such Annual Incentive Award shall be paid to such Grantee. ARTICLE 2 DEFINITIONS Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.The following words and phrases shall have the following meanings: 2.1“Administrator” means a committee consisting of the Chief Financial Officer, the General Counsel and the Chief Human Resources Officer (or their respective designees), and/or any other executive officer as determined by the Committee. 2.2“Affiliate” means any corporation, campus, or other entity that, directly or indirectly through one or more intermediaries, is owned by the Company. 2.3“AIP EBITDA” means the consolidated earnings, including both continuing and discontinued operations, of the total Company (and its Affiliates), determined before interest, taxes, depreciation, amortization, asset impairments, material legal settlements and lease charges as recorded in the Company’s accounting records under account number 604610, and as adjusted (i.e., neutralized) for the difference between actual legal fees and the estimated amounts used in determining Targeted AIP EBITDA. AIP EBITDA shall be calculated using the earnings and other amounts as reported on the Company’s Form 10-K for the year ending on December 31, 2016 (which is prepared in accordance with the generally accepted accounting principles in the U.S.), including such adjustment, if any, as may be made by the Committee. To the extent the information reported on the Form 10-K is not sufficiently specific to provide data for a specific amount, the data will be obtained from the Company’s Finance Department and will be based on the data upon which information in the Form 10-K is based. 2.4“Covered Management Position” means a position within the Company which the Company has determined to be covered under 34 C.F.R. Section 668.14(b)(22)(iii)(C). 2.5“EBITDA Performance Factor” means a percentage (expressed to the second decimal place) determined pursuant to the table set forth in the applicable memorandum from the Company setting forth the criteria for a Grantee’s Award. The EBITDA Performance Factor may not be less than 0% nor more than 200%. 2.6“Eligible Earned Wages” means compensation for services performed in an incentive-eligible position (as determined pursuant to Article 3) that is eligible for inclusion when determining a Grantee’s Annual Incentive Award.Eligible Earned Wages are based on base earnings during the Performance Period only and Program Effective January 1, 2016Page 2 of 6 exclude any other payments made during the Performance Period (i.e., teach pay, allowances, reimbursements, equity grants, bonuses, incentive payments, short-term disability payments, long-term disability payments, etc.).For the avoidance of doubt, Eligible Earned Wages for the Performance Period shall be determined consistent with Article 3 and any Grantee who is not eligible for an award or payment pursuant to Article 3 shall have no Eligible Earned Wages for the Performance Period. 2.7“Individual Goals Performance Factor” means, with respect to each Grantee, the Grantee’s overall performance rating (expressed as a percentage and as determined by the Grantee’s manager) based on the individual performance goals and competency rating, and weighting of such factors, established by the Grantee’s manager or department head, as applicable, and recorded in the Company’s performance management system for the Performance Period. The Individual Goals Performance Factor may not be less than 0% nor more than 200%. 2.8“Key Executive Program” means the Career Education Corporation 2016 Annual Incentive Award Program for Key Executives. 2.9“Misconduct” means any one of the following in which a Grantee may engage prior to or during the Performance Period or any time thereafter, but prior to the date the 2016 Annual Incentive Award is paid: (a)any act of intentional misconduct, dishonesty, gross negligence, conscious abandonment, or neglect of duty; (b) any violation of the Company’s Code of Conduct, policies on maintaining confidentiality of proprietary information, Code of Ethics or non-discrimination or anti-harassment policy; (c) any commission of a criminal activity, fraud, or embezzlement; (d) any failure to reasonably cooperate in any investigation or proceeding concerning the Company or any of its Affiliates; (e) any unauthorized disclosure or use of confidential information or trade secrets; (f) any violation of any enforceable restrictive covenant, such as a non-compete, non-solicit, or non-disclosure agreement between the Grantee and the Company or an Affiliate; or (g) any conduct that causes the Grantee to be ineligible for benefits pursuant to the applicable Company severance plan. 2.10“Performance Period” means the calendar year ending December 31, 2016. 2.11“Plan” means the Career Education Corporation 2008 Incentive Compensation Plan, as amended. 2.12“Program” means this 2016 Annual Incentive Award Program which is established under the Plan. 2.13“Target Incentive Percentage” means a Grantee’s target Annual Incentive Award percentage of Eligible Earned Wages as communicated to the Grantee. 2.14“Targeted AIP EBITDA” means the targeted AIP EBITDA for the Performance Period as approved by the Committee, which shall be consistent with the Company’s 2016 operating plan approved by the Board of Directors of the Company on January 27, 2016. ARTICLE 3 ELIGIBILITY 3.1General Eligibility Requirements.The Grantees for the Performance Period consist of employees who are (a) not in a Covered Management Position; (b) classified by the Company for purposes of this Program as a Corporate or University Group employee; and (c) classified by the Company as (i) Grade E55 or higher or (ii) Grade T09, T10 or T12.The Committee may designate additional Grantees.Grantees are separately notified of their eligibility to participate in the Program.Employees who participate in the Key Executive Program are not eligible Grantees for purposes of this Program.If an individual is in a Covered Management Position at any point during the Performance Period, then such individual will not be eligible for an award or payment under this Program.
